PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/525,894
Filing Date: 07/30/2019
Appellant(s): Kyosti, Pekka, Keysight Technologies, Inc. 



__________________
William S. Francos 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/27/2021.

1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”   



2. Response to Arguments
1), Applicant's Argument: “As such, the test instrument’s evaluation of performance characteristics of a DUT is based upon the beams states used in the beamforming circuit.
At the outset, Appellants note Foegelle does not even mention beam states of any kind. Yet, the Office Action implies that the teachings of Foegelle comprises the tools needed to evaluate one or more performance characteristics of the DUT based on one or more beam states utilized by the beamforming circuit. Plainly, with no mention or description of one or more beam states, their can be no disclosure of their being used in the evaluation of one or more performance characteristics”.
Examiner’s Response: Although Foegelle does not spell out the words “beam state”, Foegelle does comprise all the components specified in Applicant’s claim 1 to evaluate performance characteristics of the DUT based on beam-forming circuit. This is because Foegelle’s Fig. 8 has the same hardware components and functional structure as what are currently described in Applicant’s claim 1. In Fig. 8 and paragraph 0035, Foegelle discloses a device under test (DUT) that has multiple antennas. Foegelle states that this DUT is “capable of adaptive beam-forming”. Therefore Foegelle implies that the DUT is a device that comprises a “beam-forming circuit”.  Foegelle further describes that the components and structure in Fig. 8 are designed such that the DUT’s “over the air performance in a multipath environment is to be evaluated” (see Foegelle at paragraph 0035). 
As discussed in the Final office action mailed on 11/16/2020, Foegelle does not specifically disclose that the DUT performance is evaluated based on “beam state” utilized by the beam-forming beam state measurement for at least the active beam RRS. The UE may refine the active beam using the beam state measurement of the active beam RRS, e.g., may adjust one or more UE receive beam parameters for communicating on the active beam. Thus the UE may autonomously refine the UE beam parameters to improve wireless communications using beam-formed transmissions on the active beam” (see Sadiq at paragraph 0009). That is, Sadiq uses the result of beam state measurement to refine the active beam in order to improve wireless communications. Therefore, Sadiq’s beam state measurement is a measurement of performance of the wireless communication that uses beam-forming. 

2), Applicant's Argument: “Appellants have reviewed the teachings of Foegelle and note there is no definition provided for the once-used term ‘adaptive beamforming.’ Moreover, no such concrete evidence has been provided by the Examiner to support the asserted definition of the term ‘adaptive beamforming,’ nor did the Examiner submit an affidavit as required by 37 C.F.R. § 1.104(d)(2) if this proposed definition were based on facts within his personal knowledge (see M.P.E.P. § 2144.03). Appellants respectfully submit the rejection is improper since no such affidavit has been provided”.
Examiner’s Response: In paragraph 0029, Foegelle states “the concept of adaptive arrays with MIMO to allow switching to a beam-forming mode as the signal drops in order to maintain higher data rates as the separation distance increases”.  Further in paragraph 0030, Foegelle states “the sensitivity measurement process would typically cause a switch to a beam-forming mode”. Thus, Foegelle’s “adaptive beamforming” is about “switching to a beam-forming mode” when needed.  
Foegelle has also taught how to implement the “adaptive beamforming” in paragraph 0026. In paragraph 0026, Foegelle that “smart antennas” “are designed to have adaptive antenna patterns” to have “switched beams”. Foegelle recites “some adaptive technologies can alter their patterns to not only direct energy in a given direction or directions, but also to place a null towards an interfering signal”. 

3), Applicant's Argument: “Clearly, the present teachings contemplate operating in a beam domain, based on beam states (i.e., eigenvalues), and not in a domain based on a number of antenna elements. Nowhere does Foegelle describe operating in a beam domain based on beam states, and therefore, with no mention or description of one or more beam states, their can be no disclosure of their being used in the evaluation of one or more performance characteristics”.
Examiner’s Response: First of all, the term “beam state” is not a term that has a well-recognized meaning in the art. Therefore, the term “beam state” has to be defined by whoever uses this term. In the above argument, the Applicant states that “beam states” are “eigenvalues”. However, there is no mention of “eigenvalues” in the Applicant’s Specification and Claims. The Applicant’s statement “beam states (i.e., eigenvalues)” is not supported by Applicant’s disclosure. 
The Applicant’s only description regarding the meaning of “beam state” is in paragraph [0055] of the instant Specification which recites “The beamforming circuit 106 may use multiple beam states for creating the multiple signals provided to the MIMO antenna array 111. Each of these beam states may be identified by a corresponding “beam index”. …. Each “beam state” or “beam index” provides a way to characterize RF signals transmitted by the MIMO antenna array 111”. Therefore, the Applicant’s “beam state” is merely a beam identifier. The Applicant’s “beam states” are not “eigenvalues”.

4), Applicant's Argument: “Similarly, while Sadiq, et al. may disclose beam states, there is no disclosure or suggestion of their being used as a basis to evaluate one or more performance characteristics of the DUT”.
Examiner’s Response: In paragraph 0009, Sadiq teaches “The UE may refine the active beam using the beam state measurement of the active beam RRS (refinement reference signal), e.g., may adjust one or more UE receive beam parameters for communicating on the active beam. Thus, the UE may autonomously refine the UE beam parameters to improve wireless communications using beamformed transmissions on the active beam”. That is, Sadiq improves wireless communication of the UE based on 



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LIHONG YU/
Primary Examiner, Art Unit 2631
Conferees:
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631  

/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.